Citation Nr: 0413693	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  96-48 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The appellant served on active duty from October 1972 to June 
1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied a claim for service 
connection for PTSD.  

The veteran contends that he was sexually assaulted twice 
during service in February or March of 1974 in 
Idovroberstein, Germany.  

The Board last remanded this matter in September 1998.  
However, 38 C.F.R. § 3.304(f) was amended in March 2002, 
during the pendency of this appeal.  See 67 Fed. Reg. 10332 
(Mar. 7, 2002).  This regulation is specifically germane to 
the development and adjudication of this claim as the 
revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  It also 
specifically provides that VA will not deny this type of PTSD 
claim without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2003).  A review of the record does not reveal that the 
veteran, nor his representative, has been provided the 
revised regulatory considerations in a statement of the case 
or supplemental statement of the case.  Although the RO had 
previously sent the veteran a letter, regarding personal 
assault allegations, the Board finds that the regulatory 
changes subsequent to the filing of the claim and the sending 
of the earlier letter require additional action on the part 
of the RO prior to review by the Board.  This is particularly 
the case, as the VCAA notification letter dated in October 
2003 did not fully set forth the regulatory changes.

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following: 

1.  The RO is requested to issue the 
veteran and his representative an 
appropriate SSOC, which includes the 
revised 38 C.F.R. § 3.304(f)(3) 
regulation.  

2.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



